DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 6, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:  Please see pages 1-2 (labeled pages 5-6) in the Applicant Arguments/Remarks Made in an Amendment filed 12/15/21, the Interview Summary for the interview held on 12/3/21, the Allowable Subject Matter section in the prior office action filed 10/15/21, and the claim language below.
Claim 1 recites a charger comprising a second charging terminal configured to be magnetically connected to a first charging terminal provided on a mobile body to supply power to the first charging terminal, the charger further comprising: a stand; a suspension member comprising an elastic material that is configured to suspend the second charging terminal from the stand, such that the suspension member enables the second charging terminal to swing from the stand; and a displacement inducing mechanism configured to induce, in order to reduce a magnetic connecting force between the first and the second charging terminals, relative displacement between the first and the second charging terminals in a direction different from an axial direction of the second charging terminal, wherein the displacement inducing mechanism comprises a pulling member configured to connect the stand to the second charging terminal, and the pulling member generates a pulling force as a reaction force 
Claim 6 recites a method for disconnecting a charging terminal comprising disconnecting a first charging terminal provided in a mobile body from a second charging terminal suspended by a suspension member comprising an elastic material from a stand of a charger, such that the suspension member enables the second charging terminal to swing from the stand, from a state where the first charging terminal and the second charging terminal are magnetically connected to each other, the method comprising inducing, in order to reduce a magnetic connecting force between the first and the second charging terminals, relative displacement between the first and the second charging terminals in a direction different from an axial direction of the second charging terminal, wherein the mobile body is moved in a direction in which it is spaced apart from the charger, and the second charging terminal is pulled by a pulling member connecting the stand to the second charging terminal when a lateral force is applied to the second charging terminal.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shu (US 2010/0085007), Taguchi (US 10,897,106), and Narayanasamy (US 2017/0317444).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00a.m. - 6:30p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.P./Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859